Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 22, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  139399                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman
            Plaintiff-Appellee,                                                                        Diane M. Hathaway,
                                                                                                                         Justices

  v                                                                 SC: 139399
                                                                    COA: 283577
                                                                    Cheboygan CC: 07-003645-FH
  GLENN EVAN SUNICH,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 25, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 22, 2010                    _________________________________________
           0114                                                                Clerk